No proof of professional misconduct of any attorney is made in this record. However, on the facts that are concededly undisputed, we think in the exercise of this court’s discretion, the motion to substitute the attorneys respondents should not have been granted and the order of substitution should accordingly be reversed. With that disposition of the motion for substitution, any restraining order is unnecessary and academic. Settle order accordingly, without costs to either side. Present — -Dore, J. P., Cohn, Callahan and Botein, JJ.; Cohn, J., dissents and votes to affirm. [205 Misc. 20.]